Order entered November 18, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01211-CV

                          OPTIMAL BLUE, L.L.C., Appellant

                                           V.

                      VANTAGE PRODUCTION, L.L.C., Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-02838-2014

                                       ORDER
      Based on the Court’s opinion of this date, we VACATE our September 22, 2014 order

staying the trial court’s order for issuance of temporary injunction and DENY as moot all

pending motions.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE